STOCK PURCHASE AGREEMENT made by and between HPIL Holding and O.R.C. SRL June 12, 2014 Table of Contents 1. Sale And Purchase Of Shares 2 2. Purchase Price And Payment 2 3. Closing 2 3.1. Actions By Buyer 2 3.2. Actions By Seller 3 4. Representations, Warranties, And Covenants Of Seller 3 4.1. Ownership Of Shares 3 4.2. Authorization 3 4.3. Consents 3 4.4. Compliance With Other Instruments 4 4.5. Litigation 4 5. Representations, Warranties, And Covenants Of Buyers 4 5.1. Authorization 4 5.2. Consents 4 5.3. Compliance With Other Instruments 4 5.4. Litigation 5 5.5. Restrictions On Shares 5 6. Conditions Precedent 5 6.1 Document Delivery 5 7. Buyer's Indemnity 5 8. Seller's Indemnity 5 9. Payment Of Expenses 6 10. Notices 6 11. Additional Undertakings 7 12. Compliance With The Foreign Corrupt Practices Act And Export Control And Antiboycott Laws 7 13. Arbitration 7 14. Governing Law 7 15. Binding Effects 7 16. Counterparts 8 17. No Reliance 8 18. Captions 8 19. Entire Agreement 8 1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (“Agreement”) is signed and entered into this 12 th day of June, 2014, (“Closing Date”) by and between HPIL Holding , a Nevada (USA) corporation (“Seller”), and O.R.C. SRL , a company organized in Italy (“Buyer”). R E C I T A L S: The following is a recital of facts underlying this Agreement: A. Seller is the legal and beneficial owner of Fifty Thousand (50,000) treasury shares of Preferred Stock Series 1 Class P-2 of the Seller (the “Shares”). B. Seller has agreed to sell to Buyer, and Buyer has agreed to buy from Seller, all of the Shares, as well as all of Seller’s rights related thereto and any and all dividends now owing or hereafter to be declared thereon, on the terms and conditions set forth herein. C. The parties believe that the Purchase Price, as defined below, is the fair market value of the Shares as of the date hereof. Seller desires to sell, and Buyer desires to purchase, the Shares at their fair market value. NOW, THEREFORE, in consideration of and in reliance upon the representations, warranties, covenants and agreements contained herein, the parties hereto agree as follows: 1. Sale And Purchase Of Shares Seller hereby agrees to issue, sell and convey to Buyer, and Buyer hereby buys and accepts from Seller, the Shares, subject to the terms and conditions of this Agreement. 2. Purchase Price And Payment The Purchase Price for the Shares shall be Dollars Three Hundred Fifty Thousand ($350,000), equal to the par value of Seven Dollars ($7.00) per each Share. The Purchase Price shall be paid in cash. 3. Closing The closing of the transactions contemplated by this Agreement shall take place at the offices of the Seller, 7075 Gratiot Road, Suite One, Saginaw, Michigan 48609 (United States), or other mutually agreed upon location. Actions By Buyer No later than Seven (7) business days after the Closing Date, Buyer shall deliver to Seller: (a) The Payment from Buyer to Seller; and (b) Those other closing documents which Seller may reasonably require. 2 Actions By Seller No later than Seven (7) business days after receiving the Payment, Seller shall deliver to Buyer: (a) A stock certificate representing the Shares, with the following restrictive legend: “The shares of stock represented by this certificate have not been registered under the Securities Act of 1933, as amended, and may not be sold or otherwise transferred unless compliance with the registration provisions of such Act have been made, or unless availability of an exemption from such registration provisions has been established, or unless sold pursuant to Rule 144 of the Securities Act of 1933”; and (b) Those other closing documents which the Buyer may reasonably require. 4. Representations, Warranties, And Covenants Of Seller Seller hereby represents, warrants, and covenants to Buyer that as of the date of this Agreement: Ownership Of Shares Seller owns all right, title and interest (legal and beneficial) in and to all of the Shares being sold by Seller pursuant to this Agreement free and clear of all liens, including, but not limited to, any lien, pledge, claim, security interest, encumbrance, mortgage, assessment, charge, restriction or limitation of any kind, whether arising by agreement, operation of law or otherwise, except for those imposed by applicable federal and state securities laws. Seller has the full power and authority to issue, sell, transfer, convey, assign and deliver the Shares being sold by Seller to Buyer, and upon delivery and payment for such Shares at the closing, Buyer shall acquire valid and unencumbered title to such Shares to be delivered by Seller hereunder except as described in this Agreement. Authorization This Agreement constitutes a valid and legally binding obligation of Seller, enforceable in accordance with its terms, except (a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors’ rights generally, and (b) as limited by laws relating to the availability of specific performance, injunctive relief or other equitable remedies. Consents To Seller’s knowledge, no consent, approval, order or authorization of, or registration, qualification, designation, declaration or filing with, any federal, state or local governmental authority on the part of Seller is required in connection with the consummation of the transactions contemplated by this Agreement. 3 Compliance With Other Instruments The execution, delivery and performance of this Agreement, and the consummation of the transactions contemplated hereby will not result in a violation of, or default under, any instrument, judgment, order, writ, decree or contract known to Seller, or an event that results in the creation of any lien, charge or encumbrance upon the Shares being sold by Seller. Seller shall receive, as of the closing, all consents or waivers necessary to transfer the Shares being sold by Seller (together with all associated rights) to Buyer and neither the transfer nor the Shares are subject to any right of first refusal, preemptive, tag-along or drag-along right, call right or other comparable obligations or restrictions that has not been waived in connection herewith. Litigation There is no action, suit, proceeding or investigation pending or, to Seller’s knowledge, currently threatened that questions the validity of this Agreement, or the right of Seller to enter into this Agreement, or to consummate the transactions contemplated hereby. 5. Representations, Warranties, And Covenants Of Buyer Buyer hereby represents, warrants, and covenants to Seller that as of the date of this Agreement: Authorization This Agreement constitutes a valid and legally binding obligation of Buyer, enforceable in accordance with its terms, except (a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors’ rights generally, and (b) as limited by laws relating to the availability of specific performance, injunctive relief or other equitable remedies. Consents To Buyer’s knowledge, no consent, approval, order or authorization of, or registration, qualification, designation, declaration or filing with, any federal, state or local governmental authority on the part of Buyer is required in connection with the consummation of the transactions contemplated by this Agreement. Compliance With Other Instruments The execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby will not result in a violation of, or default under, any instrument, judgment, order, writ, decree or contract known to Buyer to which the assets of Buyer are subject. Buyer has received, as of the closing, all consents or waivers necessary to purchase the Shares being sold by Seller to Buyer. 4 Litigation There is no action, suit, proceeding or investigation pending or, to Buyer’s knowledge, currently threatened that questions the validity of this Agreement, or the right of Buyer to enter into this Agreement, or to consummate the transactions contemplated hereby. Restrictions On Shares Buyer acknowledges and agrees that the Shares are not registered and not freely tradable and may only be traded or sold pursuant to compliance with applicable United States of America federal and state securities laws including, but not limited to, the Securities Act of 1933, and Buyer is an Accredited Investor (as the term is defined in Rule 501(a) of Regulation D promulgated pursuant to the Securities Act of 1933, as amended). 6. Conditions Precedent The following shall be conditions precedent to Seller’s and Buyer’s obligations to consummate the transactions contemplated by this Agreement (the fulfillment of which the parties shall pursue in good faith and with reasonable diligence): Document Delivery Each party shall have delivered to the other party the documents and effected the other deliveries contemplated by Section 3 of this Agreement. 7. Buyer’s Indemnity Seller shall indemnify, defend, and hold harmless Buyer from, against and with respect to any claim, liability, obligations, loss, damage, assessment, judgment, cost and expense (including, without limitation, reasonable attorneys’ and accountants’ fees and costs and expenses reasonably incurred in investigating, preparing, defending against or prosecuting any litigation or claim, action, suit, proceeding or demand) or any kind or character (collectively, “Losses”) arising out of or in any manner, incident, relating or attributable to: (i) any inaccuracy in any representation or breach of warranty of Seller contained in this Agreement and (ii) any failure by Seller to perform or observe, or to have performed or observed, in full any covenant, agreement or condition to be performed or observed by Seller under this Agreement or any of the other agreements or instruments executed and delivered by Seller. Buyer agrees that the sole and exclusive remedy for money damages related to this Agreement and the transactions contemplated hereby shall be the rights to indemnification set forth in this Section 7. 8. Seller’s Indemnity Buyer shall indemnify, defend, and hold harmless Seller from, against and with respect to any Losses arising out of or in any manner, incident, relating or attributable to: (a) any inaccuracy in any representation or breach of warranty of Buyer contained in this Agreement and (b) any failure by Buyer to perform or observe, or to have performed or observed, in full any covenant, agreement or condition to be performed or observed by Buyer under this Agreement or any of the other agreements or instruments executed and delivered by Buyer. 5 Seller agrees that the sole and exclusive remedy for money damages relating to this Agreement and the transactions contemplated hereby shall be the rights to indemnification set forth in this Section 8. 9. Payment Of Expenses Each of the parties shall pay their own expenses associated with this Agreement and the transactions contemplated herein. Notices All notices and other communications required or permitted hereunder shall be in writing and shall be deemed to have been duly given (a)when delivered in person, (b)five (5) business days after being sent by registered or certified mail, return receipt requested, postage prepaid, (c)when dispatched by electronic facsimile transmission (with confirmation of successful transmission), or (d)one (1) business day after having been dispatched by an internationally recognized overnight courier service, in each case to the appropriate party at the address or facsimile number specified below: If to Buyer: O.R.C. SRL Attn.: Ignazio Minetta, Sole Administrator; Attn.: Mauro Minetta, Attorney with Full Power; Strada 4, Palazzo A/5 Milano 20090 Italy Facsimile No.: 0039-030-241-0195 with a copy (which shall not constitute notice) to the following e-mail address: maurominetta@orc.it If to Seller: HPIL HOLDING Attn: Nitin Amersey, CFO, Corporate Secretary and Treasurer 7075 Gratiot Road, Suite One
